Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 12/08/2020 in reply to the Office action of 08/07/2020 has been entered. Claim 3 is amended. Claims 1, 3, 5-6, 10, 18, 20, 31, 33, 44, 47-49, and 61-63 are pending and examined. 
The indicated allowability of claims 18, 20, 53-54, 58 and 63 is withdrawn in view of the Examiner initiated telephonic interview of 02/05/2021 and/or upon further consideration. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5-6, 10, 31, 33, 44, 47-49, and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is repeated for the reasons of record as set forth in the last office action of 08/07/2020.


As an initial matter, Applicant argues against the rejection to independent claim 31 and dependent claim 33, drawn to the plants (and seed thereof)  of alfalfa variety H0415C4114 with deposited seed. Applicant also argues that the working examples and methods as well as markers for the allele on chromosome 4 and seed deposits comprising the allele describe claims 1, 3, 5-6, 10, 44, 47-49, and 61-62. Applicant points to the deposited seed of exemplified variety C0416C4164 and markers of FG2208 (SEQ ID NO: 1), FG2218 (SEQ ID NO: 2), FG27062 (SEQ ID NO: 3), FG2226 (SEQ ID NO: 4), FG27232 (SEQ ID NO: 5), FG27251 (SEQ ID NO: 6), and FG27271 (SEQ ID NO: 7). Applicant specifically argues that at least 50% of the plants of the exemplified variety C0416C4164 comprise an introgressed allele on chromosome 4 that confers increased resistance to Colletotrichum trifolii Race 5. Applicant refers to the six alfalfa varieties disclosed as being publicly available (48A178, FSG 424, RR AphaTron, AmeriStand 427TQ, DKA40-16, and DKA40-51RR) in the Declaration of Julie Ho. Applicant submits and the declaration states that the six varieties contain “low level” of Colletotrichum trifolii Race 5 resistance and has no ancestral relationship with the alfalfa varieties H0415C4114 and  C04164164 of the instant invention. Applicant also submits and the declaration states that the “trait purity” for the An5 allele in variety C0416C4164 is 67%. Applicant, therefore, contends that the claimed invention is sufficiently described and Applicant requests withdrawal of the rejection.

Applicant’s arguments have been considered but are arguments are not found persuasive. Firstly, none of the exemplified population of the alfalfa varieties including Colletotrichum trifolii Race 5. Figure 2 of the specification shows distribution of Colletotrichum trifolii Race 5 resistance in the five synthetic populations of H0415C4112, H0415C4114, H0415C4115, H0415C4116 of the instant invention described as Colletotrichum trifolii Race 5 resistant and variety RRL43A132 as the Race 5 susceptible. None of the population of variety H0415C4112, H0415C4114, H0415C4115, or H0415C4116 have 50% of the plants exhibit class 4 resistance as defined by Figure 2. While the Alfalfa variety C0416C4164 is not shown in Figure 2, the declaration of Julie Ho states that 67% plants of alfalfa variety C0416C4164 contained the An5 allele marker. However, the rejected claims are not limited to alfalfa variety C0416C4164 and the claims do not recite an An5 allele. Furthermore, the resistance haplotype found in H0415C4112, H0415C4114, H0415C4115, and H0415C4116 as claimed in claim 5 is described neither in the specification nor in the art. Therefore, the specification does not describe a synthetic population of Medicago sativa plants of the exemplified or non-exemplified wherein the, wherein at least 50% of the plants of said population comprises an introgressed allele conferring to said at least 50% of the plants an increased resistance to Colletotrichum trifolii Race 5. In addition, the limitation of “at least 50% of the plants of the population comprises an introgressed allele conferring to said at least 50% of the plants an increased resistance to Colletotrichum trifolii Race 5” has no basis in the disclosure as originally filed. 
As stated in the last Office action, the declaration of Julie Ho does not help the written description of the claimed invention because it does not provide the written Colletotrichum trifolii Race 5 resistant allele”. The declaration does not describe a representative species of synthetic population wherein the 50% of the plants in the population has an increased resistance to Race 5 Colletotrichum trifolii. The specification does not describe and one of skilled in the art would not be able to determine as to whether alfalfa population with less than 50% of its plants having class 3 resistance as shown in Figure 2  is considered to have “low level” Colletotrichum trifolii Race 5 resistance. Figure 2 of the specification has a scale of 1-4 as 4 being the highest resistance. The synthetic population varieties shown in Fig. 2 has class 3 resistance. One would not be able to distinguish alfalfa plants with low level of Colletotrichum trifolii Race 5 resistance from instantly claimed plants using the markers recited in the claims. In addition, claims 59 to 62 require “at least 71%” of the plants of said synthetic population comprising Colletotrichum trifolii Race 5 resistance allele, and the specification does not describe a single population having such property. Furthermore, the claimed plant population is described only by the 50% of its plants comprising an introgressed allele that confers Colletotrichum trifolii Race 5 resistance to said 50% of its plants. The specification provides no distinguishing morphological and/or physiological characteristics other than the resistance to Colletotrichum trifolii Race 5 to describe the broadly claimed synthetic alfalfa synthetic population. The SNP markers FG2208 (SEQ ID NO: 1), FG2218 (SEQ ID NO: 2), FG27062 (SEQ ID NO: 3), FG2226 (SEQ ID NO: 4), FG27232 (SEQ ID NO: 5), FG27251 (SEQ ID NO: 6), or FG27271 (SEQ ID NO: 7) recited in the claims does not appear to provide structure-function correlation for Colletotrichum trifolii Race 5 resistance gene/allele because search 
Therefore, since the claimed synthetic alfalfa synthetic populations, wherein at least 50% of the plants of said population comprises an introgressed allele conferring to said at least 50% of the plants an increased resistance to Colletotrichum trifolii Race 5 are not described as discussed above, seed that produces the plant and the method of using said plants in alfalfa breeding are similarly not described. 
 Therefore, the claimed invention is not sufficiently described and the rejection is maintained.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.


Remarks
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662